Citation Nr: 1547559	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected right knee arthritis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back pain, to include as secondary to service-connected right knee arthritis.

3.  Entitlement to service connection for left jaw fracture residuals.

4.  Entitlement to service connection for right great toe fracture residuals.

5.  Entitlement to service connection for ear infections with hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 in the U.S. Air Force, and from February 1967 to November 1973 in the U.S. Army.

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

These matters have extensive procedural histories, which the Board will not fully detail.  These issues were previously remanded by the Board in November 2010.

It is also of note, that the issues of entitlement to service connection for a left hip condition, a left jaw condition, a right great toe condition, and an ear condition with hearing loss were all previously denied in rating decisions which the Veteran failed to perfect an appeal.

The Board acknowledges that pursuant to its November 2010 remand, the Veteran's service treatment records for his periods of service from April 1961 to April 1965 in the Air Force have been associated with the claims folder.  These records were associated with the claims file subsequent to the final rating decisions previously denying the issues of service connection for a left hip condition, a left jaw condition, a right great toe condition, and an ear condition with hearing loss.  Pursuant to the provisions of 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  Id.  In this case, the record shows that in May 2012, additional service treatments records were associated with his claims file.  As the new evidence includes official service department records that existed and had not been associated with the claims file at the time of the previous decisions, reconsideration of the claims is warranted because the service records are potentially relevant to the previous denied claim. 3 8 C.F.R. § 3.156(c).  Thus, the Board has recharacterized the issues as listed above. 

The Board notes that the issue entitlement to special monthly compensation based on the need for aid and attendance of another or due to being housebound was remanded by the Board in November 2010 as well.  However, entitlement was granted in a March 2014 rating decision.  As a result, the full benefit sought on appeal has been awarded and the matter is no longer before the Board.

With respect to the issue of entitlement to automobile and adaptive equipment, the Board notes that the Veteran filed a timely Notice of Disagreement (NOD) to a May 2013 rating decision denying entitlement.  A March 2014 Statement of the Case (SOC) was then issued by the RO.  However, the Veteran failed to perfect an appeal with respect to this issue.  The Board notes a Form 9 Substantive Appeal of record with a date receipt of April 2014, however, this is a copy of a previously submitted March 2011 Form 9, and not in response to the March 2014 SOC.  As a result, the Veteran did not perfect an appeal with respect to the issue of entitlement to automobile and adaptive equipment, and the matter is not before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Left Hip Condition

The Board finds the January 2012 VA examination for the Veteran's claimed left hip condition to be inadequate.  The examiner did not specifically state whether the Veteran's service-connected right knee condition aggravates his claimed left hip condition.  Rather, the examiner states that "it is less likely than not reported hip issues are related to military service or veterans report of right knee pain."  

The examiner shoulder provide a specific diagnosis of any left hip condition, and must specifically address whether the right knee condition aggravates the left hip condition.  In addition, the Board notes that the Veteran is service-connected for arthritis of the right knee.  As such, the examiner's report should address the potential of a relationship between the Veteran's left hip and right knee arthritis, not a "report of right knee pain."

New and Material Low Back Condition

In the directives of the Board's November 2010 Remand, the Board instructed the RO to readjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for low  back pain after the requested development had been completed.  The RO failed to do so.  As a result, remand is required in order for the RO to properly comply with the Board's November 2010 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Service Connection Left Jaw, Right Great Toe, and Ear Infections

The Board notes that the Veteran was previously provided VA examinations for his left jaw condition and ear condition in March 2002 and June 1974, respectively.  These issues were denied in part because there was no current disability.  Due to the passage of time, and the current evidence of record, the Board finds that new examinations are warranted in order to determine if current disabilities exist, and provide an opinion as to the etiology of any identified conditions.  

With respect to the Veteran's claimed right great toe condition, the record does not appear to indicate that the Veteran has been afforded a VA examination for this condition.  The Board finds that the evidence of record warrants a VA examination to determine the etiology of any claimed right toe condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for low  back pain pursuant to the Board's November 2010 Remand directives.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his conditions on appeal.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed left hip condition. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any left hip disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed left hip disability.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left hip disability is causally or etiologically related to the Veteran's period of active service. 

 b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left hip disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee disability. 

If any service-connected disability aggravates (i.e., permanently worsens) a left hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed left jaw, great right toe, and ear conditions.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any left jaw, great right toe, or ear disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed left jaw, great right toe, or ear disability.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left jaw, great right toe, or ear disability is causally or etiologically related to the Veteran's period of active service. 

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268   (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




